OPINION OF THE COURT
This is a disciplinary action filed by the Kentucky Bar Association pursuant to SCR 3.370.
The Kentucky Bar Association, following a complaint and investigation, filed charges against B. C. Morton, an attorney, charging him with unprofessional and unethical conduct tending to bring the bench and bar into disrepute. SCR 3.130(1).
Following a hearing before a duly appointed trial commissioner, at which the respondent was present and participated, the Board of Governors made a finding of fact and conclusions of law and recommended to this court that the respondent, B. C. Morton, be suspended from the practice of law for a period of one year.
The facts are simple and basically uncontested. On August 9, 1978, a Mrs. Lucille Todd of Auburn, Kentucky was injured when she fell in a store in Bowling Green. On October 6, 1978, she went to the law offices of Ernest Gregory in Bowling Green. Mr. Gregory introduced her to the respondent, an attorney who had offices in a building owned by Gregory. Gregory told Mrs. Todd that Morton would be representing her. Morton proceeded to interview her and accepted medical bills and receipts from Mrs. Todd, all of which pertained to her accident.
A standard legal employment contract was drawn up by Morton, but was never signed by the parties. In spite of the fact that Mrs. Todd made numerous visits and phone calls to Morton, he did absolutely nothing to represent her interests. The statute of limitations ran on August 9,1979, and this proceeding ensued. It is clear from a reading of the record that Morton was derelict in his duty to Mrs. Todd and that his actions did, indeed, constitute such conduct as to bring the bench and bar into disrepute.
We reach the same conclusion as the complainant on the facts, and as respondent has filed no pleadings before this court, we adopt its decision with regard to the punishment. SCR 3.370(8).
The respondent, B. C. Morton, is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of one year. He is also directed to pay the costs of this action.
All concur.